COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER

Appellate case name:          Jeannine Darlene Norris Jones v. Jonathan Jones

Appellate case number:        01-20-00073-CV

Trial court case number: C-1-PB-18-000093

Trial court:                  Probate Court No. 1 of Travis County, Texas1


        Appellee’s motion for rehearing is denied.


        It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually               Acting for the Court*


*Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.


Date: May 12, 2022




1
 The Texas Supreme Court transferred this appeal from the Court of Appeals for the Third District of Texas. TEX.
GOV’T CODE § 73.001 (authorizing transfer of cases between courts of appeals).